INGRAHAM, J.
The question upon this appeal is substantially the same as that presented in Casualty Co. v. F. W. Seagrist, Jr., Co. (decided herewith) 80 N. Y. Supp. 277. The only additional fact to which attention should be called is that it is alleged by the defendants that they have dissolved partnership, and that all of their books and papers relating to the copartnership business were turned over to the F. W. Seagrist, Jr., Company more than three years before this application was made. It appears, however, that the corporation succeeded to the business of the copartnership, and that the members of this copartnership are executive officers of the corporation. The defendants do not allege that these books are not under their control, or that there is any real obstacle in the way of their compliance with the order appealed from. We think, however, that the order is too broad, and that it should be modified by requiring the defendants to produce the cashbooks, timebooks, and timesheets used by them during the period covered by the policies of insurance, to wit, from March 21, 1895, to March 21, 1896, and from May 1, 1896, to May 1, 1898, and as modified affirmed, without costs of this appeal. All concur.